UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-2430



YOLANDA W. STOKES,

                                             Plaintiff - Appellant,


          versus


U.S.   DEPARTMENT    OF    HOUSING    &    URBAN
DEVELOPMENT, t/a Petersburg Redevelopment and
Housing Authority; JULIAN MARSH, Executive
Director, Petersburg Redevelopment and Housing
Authority;    NATHANIEL    PRIDE,    Board    of
Commissioners of the Petersburg Redevelopment
and Housing Authority (Past and Present);
SHERYL FORD, Board of Commissioners of the
Petersburg    Redevelopement     and    Housing
Authority (Past and Present); ANN MORGAN,
Board of Commissioners of the Petersburg
Redevelopment and Housing Authority (Past and
Present); BOARD OF COMMISSIONERS OF THE
PETERSBURG     REDEVELOPMENT     AND    HOUSING
AUTHORITY,

                                            Defendants - Appellees,


          and

NANCY WESOFF, former Executive        Director,
Petersburg   Redevelopment and          Housing
Authority,

                                                         Defendant.
Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (CA-05-239-3)


Submitted: July 20, 2006                      Decided: July 24, 2006



Before WIDENER and WILKINSON, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Yolanda W. Stokes, Appellant Pro Se. Jonathan Holland Hambrick,
OFFICE OF THE UNITED STATES ATTORNEY, Richmond, Virginia; Lynn
Forgrieve Jacob, WILLIAMS MULLEN, Richmond, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

          Yolanda W. Stokes appeals the district court’s order

granting summary judgment to Defendants in Stokes’ employment

discrimination suit.     We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.    See Stokes v. HUD, No. CA-05-239-3 (E.D. Va.

Dec. 8, 2005).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                           AFFIRMED




                                - 3 -